Title: To George Washington from John Hancock, 17 August 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia August 17th 1776. 5 O’Clock P.M.

Your Favour of the 16th Inst: per Post this Minute came to Hand, & shall be laid before Congress on Monday.
I do myself the Pleasure to enclose sundry Resolves for your Information, and likewise to forward the Commissions ordered by a Resolve of Congress on the 10th Inst., a Copy of which I transmitted in my Letter of that Date. With the most ardent and sincere Wishes for your Health & Prosperity, I have the Honour to be with perfect Esteem Sir your most hble Sert

John Hancock Prest


This morng I Rec’d the Box by Coll Reed, & am Directed by Congress to Take Care of it, which is done.

